UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-23024 Pacer Funds Trust (Exact name of registrant as specified in charter) 16 INDUSTRIAL BLVD., SUITE 201 PAOLI, PA 19301 (Address of principal executive offices) (Zip code) JOE M. THOMSON 16 INDUSTRIAL BLVD., SUITE 201 PAOLI, PA 19301 (Name and address of agent for service) (610)-664-8100 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period: July 31, 2015 Item 1. Schedule of Investments. Pacer Trendpilot 100 ETF Schedule of Investments July 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.9% Accommodation and Food Services - 2.0% Marriott International, Inc. $ Starbucks Corp. Administrative and Support and Waste Management and Remediation Services - 3.1% Akamai Technologies, Inc. (a) Paychex, Inc. PayPal Holdings, Inc. (a) Priceline Group, Inc. (a) Stericycle, Inc. (a) TripAdvisor, Inc. (a) Arts, Entertainment, and Recreation - 0.2% Wynn Resorts Ltd. Finance and Insurance - 0.2% Verisk Analytics, Inc. (a) Information - 32.7% Adobe Systems, Inc. (a) AT&T, Inc. Autodesk, Inc. (a) Automatic Data Processing, Inc. CA, Inc. Charter Communications, Inc. (a) Check Point Software Technologies Ltd. (a) Citrix Systems, Inc. (a) Comcast Corp. - Class A Comcast Corp. - Special Class A Discovery Communications, Inc. - Class A (a) Discovery Communications, Inc. - Class C (a) DISH Network Corp. (a) Electronic Arts, Inc. (a) Facebook, Inc. (a) Fiserv, Inc. (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Intuit, Inc. JD.com, Inc. - ADR (a) Liberty Global PLC - Class A (a) Liberty Global PLC - Class C (a) Liberty Global PLC LILAC - Class A (a) 95 Liberty Global PLC LILAC - Class C (a) Liberty Interactive Corp. (a) Liberty Media Corp. - Class A (a) Liberty Media Corp. - Class C (a) Liberty Ventures (a) Microsoft Corp. Netflix, Inc. (a) SBA Communications Corp. (a) Sirius XM Holdings, Inc. (a) Symantec Corp. Twenty First Century Fox, Inc. - Class A Twenty First Century Fox, Inc. - Class B Viacom, Inc. VimpelCom Ltd. - ADR Vodafone Group PLC - ADR Manufacturing - 41.6% Activision Blizzard, Inc. Alexion Pharmaceuticals, Inc. (a) Altera Corp. Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Avago Technologies Ltd. BioMarin Pharmaceutical, Inc. (a) Broadcom Corp. Celgene Corp. (a) Cisco Systems, Inc. Garmin Ltd. Gilead Sciences, Inc. Illumina, Inc. (a) Intel Corp. Intuitive Surgical, Inc. (a) Keurig Green Mountain, Inc. KLA-Tencor Corp. Kraft Heinz Co. Lam Research Corp. Linear Technology Corp. Mattel, Inc. Micron Technology, Inc. (a) Mondelez International, Inc. Monster Beverage Corp. (a) Mylan NV (a) NetApp, Inc. NVIDIA Corp. NXP Semiconductors NV (a) PACCAR, Inc. QUALCOMM, Inc. Regeneron Pharmaceuticals, Inc. (a) SanDisk Corp. Seagate Technology PLC Tesla Motors, Inc. (a) Texas Instruments, Inc. Vertex Pharmaceuticals, Inc. (a) Western Digital Corp. Xilinx, Inc. Professional, Scientific, and Technical Services - 6.7% Amgen, Inc. Baidu, Inc. - ADR (a) Biogen, Inc. (a) Cerner Corp. (a) Cognizant Technology Solutions Corp. (a) Yahoo!, Inc. (a) Retail Trade - 11.5% Amazon.com, Inc. (a) Bed Bath & Beyond, Inc. (a) Costco Wholesale Corp. Dollar Tree, Inc. (a) eBay, Inc. (a) Express Scripts Holding Co. (a) Fastenal Co. Ross Stores, Inc. Staples, Inc. Tractor Supply Co. Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Transportation and Warehousing - 0.9% American Airlines Group, Inc. CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Wholesale Trade - 1.0% Henry Schein, Inc. (a) O'Reilly Automotive, Inc. (a) Sigma-Aldrich Corp. TOTAL COMMON STOCKS (Cost $39,844,643) SHORT TERM INVESTMENTS - 0.7% Money Market Funds - 0.7% Fidelity Institutional Money Market Portfolio, Institutional Class, 0.112% (b) TOTAL SHORT TERM INVESTMENTS (Cost $271,851) Total Investments (Cost $40,116,494) - 100.6% Liabilities in Excess of Other Assets - (0.6)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing security. (b) Rate disclosed is the seven day yield as of July 31, 2015. The cost basis of investments for federal income tax purposes at July 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For Fund compliance purposes, the Fund's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Categories are shown as a percentage of net assets. Pacer Trendpilot 450 ETF Schedule of Investments July 31, 2015 (Unaudited) Shares Value CLOSED END FUNDS - 0.5% American Capital Ltd. (a) $ Ares Capital Corp. TOTAL CLOSED END FUNDS (Cost $422,350) COMMON STOCKS - 88.1% Accommodation and Food Services - 1.2% Brinker International, Inc. Buffalo Wild Wings, Inc. (a) Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Extended Stay America, Inc. Jack in the Box, Inc. Panera Bread Co. (a) Administrative and Support and Waste Management and Remediation Services - 3.0% AECOM (a) Clean Harbors, Inc. (a) Dun & Bradstreet Corp. FireEye, Inc. (a) Gartner, Inc. (a) ManpowerGroup, Inc. Memorial Resource Development Corp. (a) NorthStar Asset Management Group, Inc. Premier, Inc. (a) Robert Half International, Inc. Rollins, Inc. ServiceMaster Global Holdings, Inc. (a) Sotheby's Team Health Holdings, Inc. (a) The ADT Corp. Waste Connections, Inc. Arts, Entertainment, and Recreation - 0.9% Global Payments, Inc. Live Nation Entertainment, Inc. (a) Madison Square Garden Co. (a) Six Flags Entertainment Corp. Construction - 2.2% DR Horton, Inc. EMCOR Group, Inc. Lennar Corp. NVR, Inc. (a) PulteGroup, Inc. Quanta Services, Inc. (a) SolarCity Corp. (a) Toll Brothers, Inc. (a) TopBuild Corp. (a) Educational Services - 0.1% Apollo Education Group, Inc. (a) Finance and Insurance - 13.8% American Financial Group, Inc. AmTrust Financial Services, Inc. Aramark Arch Capital Group Ltd. (a) Arthur J Gallagher & Co. Artisan Partners Asset Management, Inc. Associated Banc-Corp. Assurant, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. BankUnited, Inc. BOK Financial Corp. Brown & Brown, Inc. CBOE Holdings, Inc. Centene Corp. (a) City National Corp. CNO Financial Group, Inc. Commerce Bancshares, Inc. CommScope Holding Co., Inc. (a) Credit Acceptance Corp. (a) Cullen/Frost Bankers, Inc. E*Trade Financial Corp. (a) East West Bancorp, Inc. Eaton Vance Corp. Erie Indemnity Co. Federal National Mortgage Association (a) Federated Investors, Inc. First American Financial Corp. First Horizon National Corp. First Niagara Financial Group, Inc. FirstMerit Corp. FNF Group Genworth Financial, Inc. (a) HCC Insurance Holdings, Inc. Health Net, Inc. (a) Horizon Global Corp. (a) Hudson City Bancorp, Inc. Investors Bancorp, Inc. Legg Mason, Inc. NASDAQ OMX Group, Inc. Oaktree Capital Group LLC Old Republic International Corp. PacWest Bancorp PartnerRe Ltd. People's United Financial, Inc. Popular, Inc. (a) Prosperity Bancshares, Inc. Raymond James Financial, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. SEI Investments Co. Signature Bank (a) SLM Corp. (a) Springleaf Holdings, Inc. (a) Stifel Financial Corp. (a) SVB Financial Group (a) Synovus Financial Corp. TFS Financial Corp. Torchmark Corp. Umpqua Holdings Corp. Validus Holdings Ltd. Vantiv, Inc. (a) Waddell & Reed Financial, Inc. WellCare Health Plans, Inc. (a) White Mountains Insurance Group Ltd. WR Berkley Corp. Zions Bancorp Health Care and Social Assistance - 2.2% Acadia Healthcare Co., Inc. (a) Brookdale Senior Living, Inc. (a) Community Health Systems, Inc. (a) Envision Healthcare Holdings, Inc. (a) HealthSouth Corp. MEDNAX, Inc. (a) Omnicare, Inc. Tenet Healthcare Corp. (a) Information - 7.0% AMC Networks, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Cable One, Inc. (a) Cablevision Systems Corp. Cinemark Holdings, Inc. CoStar Group, Inc. (a) DST Systems, Inc. Fortinet, Inc. (a) Gannett Co., Inc. (a) Graham Holdings Co. IAC/InterActiveCorp Informatica Corp. (a) Inovalon Holdings, Inc. (a) John Wiley & Sons, Inc. Liberty Broadband Corp. (a) Liberty Ventures (a) Lions Gate Entertainment Corp. Manhattan Associates, Inc. (a) MSCI, Inc. Nuance Communications, Inc. (a) Pandora Media, Inc. (a) PTC, Inc. (a) Rackspace Hosting, Inc. (a) Regal Entertainment Group SS&C Technologies Holdings, Inc. Starz (a) Synopsys, Inc. (a) TEGNA, Inc. Telephone & Data Systems, Inc. Total System Services, Inc. Tyler Technologies, Inc. (a) Ubiquiti Networks, Inc. Ultimate Software Group, Inc. (a) Veeva Systems, Inc. (a) Windstream Holdings, Inc. Yelp, Inc. (a) Zayo Group Holdings, Inc. (a) Management of Companies and Enterprises - 0.4% AGL Resources, Inc. EchoStar Corp. (a) Manufacturing - 32.4% 3D Systems Corp. (a) Acadia Pharmaceuticals, Inc. (a) AGCO Corp. Akorn, Inc. (a) Albemarle Corp. Alere, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Align Technology, Inc. (a) Alkermes PLC (a) Allegheny Technologies, Inc. Allison Transmission Holdings, Inc. Alnylam Pharmaceuticals, Inc. (a) AO Smith Corp. AptarGroup, Inc. Arista Networks, Inc. (a) Armstrong World Industries, Inc. (a) ARRIS Group, Inc. (a) Ashland, Inc. Atmel Corp. Autoliv, Inc. Avery Dennison Corp. Avon Products, Inc. Axalta Coating Systems Ltd. (a) Axiall Corp. B/E Aerospace, Inc. Babcock & Wilcox Enterprises, Inc (a) Belden, Inc. Bemis Co., Inc. Berry Plastics Group, Inc. (a) Bio-Rad Laboratories, Inc. (a) Bio-Techne Corp. Brocade Communications Systems, Inc. Bruker Corp. (a) Brunswick Corp. BWX Technologies, Inc. Cabot Corp. Carlisle Cos, Inc. Carter's, Inc. Catalent, Inc. (a) Cavium, Inc. (a) Cepheid (a) Cintas Corp. CLARCOR, Inc. Cognex Corp. Colfax Corp. (a) Columbia Sportswear Co. Cooper Cos, Inc. Coty, Inc. Crane Co. Cree, Inc. (a) Cytec Industries, Inc. Dana Holding Corp. DexCom, Inc. (a) Dolby Laboratories, Inc. Donaldson Co., Inc. Dril-Quip, Inc. (a) Eagle Materials, Inc. Endo International PLC (a) Esterline Technologies Corp. (a) FEI Co. First Solar, Inc. (a) FLIR Systems, Inc. Flowers Foods, Inc. Fossil Group, Inc. (a) Gentex Corp. Goodyear Tire & Rubber Co. GoPro, Inc. (a) Graco, Inc. Graphic Packaging Holding Co. Guidewire Software, Inc. (a) Hain Celestial Group, Inc. (a) Harman International Industries, Inc. Hexcel Corp. Hubbell, Inc. Huntington Ingalls Industries, Inc. Huntsman Corp. IDEX Corp. IDEXX Laboratories, Inc. (a) Ingredion, Inc. Intercept Pharmaceuticals, Inc. (a) International Flavors & Fragrances, Inc. IPG Photonics Corp. (a) Isis Pharmaceuticals, Inc. (a) ITT Corp. Jabil Circuit, Inc. Jarden Corp. (a) JDS Uniphase Corp. (a) Joy Global, Inc. Kennametal, Inc. Keysight Technologies, Inc. (a) Lear Corp. Leggett & Platt, Inc. Lennox International, Inc. Lincoln Electric Holdings, Inc. Manitowoc Co., Inc. Masco Corp. Medivation, Inc. (a) Mettler-Toledo International, Inc. (a) Middleby Corp. (a) National Instruments Corp. NCR Corp. (a) Newell Rubbermaid, Inc. NewMarket Corp. Nordson Corp. ON Semiconductor Corp. (a) OPKO Health, Inc. (a) Orbital ATK, Inc. Oshkosh Corp. Owens Corning Owens-Illinois, Inc. (a) Packaging Corp of America PerkinElmer, Inc. Pilgrim's Pride Corp. Pinnacle Foods, Inc. Pitney Bowes, Inc. PolyOne Corp. Puma Biotechnology, Inc. (a) Receptos, Inc. (a) Regal Beloit Corp. RPM International, Inc. RR Donnelley & Sons Co. Scotts Miracle-Gro Co. Seaboard Corp. (a) 8 Sealed Air Corp. Seattle Genetics, Inc. (a) Silgan Holdings, Inc. Sirona Dental Systems, Inc. (a) Sonoco Products Co. Spirit AeroSystems Holdings, Inc. (a) SPX Corp. Steel Dynamics, Inc. STERIS Corp. SunEdison, Inc. (a) SunPower Corp. (a) Teleflex, Inc. Tempur Sealy International, Inc. (a) Tenneco, Inc. (a) Teradyne, Inc. Terex Corp. Timken Co. Toro Co. Trinity Industries, Inc. Triumph Group, Inc. Tupperware Brands Corp. United States Steel Corp. United Therapeutics Corp. (a) USG Corp. (a) Valmont Industries, Inc. Valspar Corp. VeriFone Systems, Inc. (a) Visteon Corp. (a) WABCO Holdings, Inc. (a) Wabtec Corp. Wendys Co. West Pharmaceutical Services, Inc. Western Refining, Inc. WhiteWave Foods Co. (a) Wolverine World Wide, Inc. Woodward, Inc. WR Grace & Co. (a) Xylem, Inc. Zebra Technologies Corp. (a) Mining, Quarrying, and Oil and Gas Extraction - 2.8% Compass Minerals International, Inc. Denbury Resources, Inc. Diamond Offshore Drilling, Inc. Diamondback Energy, Inc. (a) EnLink Midstream LLC Gulfport Energy Corp. (a) Martin Marietta Materials, Inc. Nabors Industries Ltd. Newfield Exploration Co. (a) Oceaneering International, Inc. QEP Resources, Inc. Questar Corp. Royal Gold, Inc. RPC, Inc. SM Energy Co. Superior Energy Services, Inc. Whiting Petroleum Corp. (a) Other Services (except Public Administration) - 0.2% Service Corp. International Professional, Scientific, and Technical Services - 5.5% Agios Pharmaceuticals, Inc. (a) Athenahealth, Inc. (a) Bluebird Bio, Inc. (a) Booz Allen Hamilton Holding Corp. Broadridge Financial Solutions, Inc. Cadence Design System, Inc. (a) CDW Corp. Charles River Laboratories International, Inc. (a) FactSet Research Systems, Inc. Genpact Ltd. (a) Groupon, Inc. (a) IMS Health Holdings, Inc. (a) Interpublic Group of Cos., Inc. Intrexon Corp. (a) Jack Henry & Associates, Inc. Jacobs Engineering Group, Inc. (a) Juno Therapeutics, Inc. (a) Leidos Holdings, Inc. LPL Financial Holdings, Inc. MAXIMUS, Inc. Pacira Pharmaceuticals, Inc. (a) PAREXEL International Corp. (a) Quintiles Transnational Holdings, Inc. (a) Sabre Corp. SolarWinds, Inc. (a) Solera Holdings, Inc. Syntel, Inc. (a) Teledyne Technologies, Inc. (a) Towers Watson & Co. VCA, Inc. (a) Verint Systems, Inc. (a) WEX, Inc. (a) Real Estate and Rental and Leasing - 1.7% Air Lease Corp. AMERCO Avis Budget Group, Inc. (a) Forest City Enterprises, Inc. (a) Howard Hughes Corp. (a) Jones Lang LaSalle, Inc. Ryder System, Inc. Zillow Group, Inc. (a) Retail Trade - 6.0% American Eagle Outfitters, Inc. AutoNation, Inc. (a) Burlington Stores, Inc. (a) Cabelas, Inc. (a) Copart, Inc. (a) Dick's Sporting Goods, Inc. Dillard's, Inc. DSW, Inc. Foot Locker, Inc. GameStop Corp. GNC Holdings, Inc. Hanesbrands, Inc. HSN, Inc. Ingram Micro, Inc. (a) Kate Spade & Co. (a) Michaels Cos., Inc. (a) MSC Industrial Direct Co., Inc. Office Depot, Inc. (a) Penske Automotive Group, Inc. Rite Aid Corp. (a) Sally Beauty Holdings, Inc. (a) Sears Holdings Corp. (a) Signet Jewelers Ltd. Sprouts Farmers Market, Inc. (a) Ulta Salon Cosmetics & Fragrance, Inc. (a) United Natural Foods, Inc. (a) Urban Outfitters, Inc. (a) Williams-Sonoma, Inc. World Fuel Services Corp. Transportation and Warehousing - 2.0% Alaska Air Group, Inc. Genesee & Wyoming, Inc. (a) JetBlue Airways Corp. (a) Kirby Corp. (a) Landstar System, Inc. Old Dominion Freight Line, Inc. (a) SemGroup Corp. Spirit Airlines, Inc. (a) Swift Transportation Co. (a) Targa Resources Corp. Teekay Corp. XPO Logistics, Inc. (a) Utilities - 4.1% Alliant Energy Corp. Aqua America, Inc. Atmos Energy Corp. Cleco Corp. CMS Energy Corp. Energen Corp. Great Plains Energy, Inc. IDACORP, Inc. ITC Holdings Corp. MDU Resources Group, Inc. National Fuel Gas Co. OGE Energy Corp. Pepco Holdings, Inc. Piedmont Natural Gas Co., Inc. TECO Energy, Inc. UGI Corp. Vectren Corp. Westar Energy, Inc. Wholesale Trade - 2.6% Acuity Brands, Inc. Arrow Electronics, Inc. (a) Avnet, Inc. HD Supply Holdings, Inc. (a) Herbalife Ltd. (a) KAR Auction Services, Inc. Nu Skin Enterprises, Inc. Patterson Cos., Inc. Reliance Steel & Aluminum Co. Watsco, Inc. WESCO International, Inc. (a) WestRock Co. (a) TOTAL COMMON STOCKS (Cost $79,634,750) EXCHANGE TRADED FUNDS - 0.4% iShares Russell Mid-Cap ETF TOTAL EXCHANGE TRADED FUNDS (Cost $414,329) REAL ESTATE INVESTMENT TRUSTS - 10.9% Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. Apartment Investment & Management Co. BioMed Realty Trust, Inc. Brixmor Property Group, Inc. Camden Property Trust CBL & Associates Properties, Inc. Chimera Investment Corp. Columbia Property Trust, Inc. Communications Sales & Leasing, Inc. Corrections Corp. of America CubeSmart DDR Corp. Douglas Emmett, Inc. Duke Realty Corp. EPR Properties Equity Commonwealth (a) Equity LifeStyle Properties, Inc. Equity One, Inc. Extra Space Storage, Inc. Gaming and Leisure Properties, Inc. Highwoods Properties, Inc. Home Properties, Inc. Hospitality Properties Trust Iron Mountain, Inc. Kilroy Realty Corp. Lamar Advertising Co. LaSalle Hotel Properties Liberty Property Trust MFA Financial, Inc. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. NorthStar Realty Finance Corp. Omega Healthcare Investors, Inc. Outfront Media, Inc. Paramount Group, Inc. Piedmont Office Realty Tust, Inc. Post Properties, Inc. Rayonier, Inc. Regency Centers Corp. Retail Properties of America, Inc. RLJ Lodging Trust Senior Housing Properties Trust Spirit Realty Capital, Inc. Starwood Property Trust, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Two Harbors Investment Corp. UDR, Inc. Weingarten Realty Investors TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $9,677,666) SHORT TERM INVESTMENTS - 0.1% Money Market Funds - 0.1% Fidelity Institutional Money Market Portfolio, Institutional Class, 0.112% (b) TOTAL SHORT TERM INVESTMENTS (Cost $55,495) Total Investments (Cost $90,204,590) - 100.0% Liabilities in Excess of Other Assets - 0.0% (c) ) TOTAL NET ASSETS - 100.0% $ PLC Public Limited Company (a) Non-income producing security. (b) Rate disclosed is the seven day yield as of July 31, 2015. (c) Less than 0.05%. The cost basis of investments for federal income tax purposes at July 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For Fund compliance purposes, the Fund's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Categories are shown as a percentage of net assets. Pacer Trendpilot 750 ETF Schedule of Investments July 31, 2015 (Unaudited) Shares Value CLOSED END FUNDS - 0.0% (a) American Capital Ltd. (b) $ Ares Capital Corp. TOTAL CLOSED END FUNDS (Cost $105,662) COMMON STOCKS - 96.3% Accommodation and Food Services - 1.6% Chipotle Mexican Grill, Inc. (b) Darden Restaurants, Inc. Domino's Pizza, Inc. Hilton Worldwide Holdings, Inc. (b) Hyatt Hotels Corp. (b) Marriott International, Inc. McDonald's Corp. MGM Resorts International (b) Panera Bread Co. (b) Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Yum Brands, Inc. Administrative and Support and Waste Management and Remediation Services - 1.6% Akamai Technologies, Inc. (b) Alliance Data Systems Corp. (b) Baker Hughes, Inc. Dun & Bradstreet Corp. Equifax, Inc. FireEye, Inc. (b) Gartner, Inc. (b) ManpowerGroup, Inc. Moody's Corp. Paychex, Inc. PayPal Holdings, Inc. (b) Priceline Group, Inc. (b) Republic Services, Inc. Robert Half International, Inc. Rollins, Inc. Stericycle, Inc. (b) Synchrony Financial (b) The ADT Corp. TripAdvisor, Inc. (b) Waste Connections, Inc. Waste Management, Inc. Arts, Entertainment, and Recreation - 0.2% Global Payments, Inc. Las Vegas Sands Corp. Madison Square Garden Co. (b) Wynn Resorts Ltd. Construction - 0.2% DR Horton, Inc. Lennar Corp. PulteGroup, Inc. Quanta Services, Inc. (b) SolarCity Corp. (b) Toll Brothers, Inc. (b) TopBuild Corp. (b) Finance and Insurance - 16.3% Aetna, Inc. Affiliated Managers Group, Inc. (b) Aflac, Inc. Alleghany Corp. (b) Allstate Corp. American Express Co. American Financial Group, Inc. American International Group, Inc. Ameriprise Financial, Inc. Anthem, Inc. Aramark Arch Capital Group Ltd. (b) Arthur J Gallagher & Co. Assurant, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Berkshire Hathaway, Inc. (b) BlackRock, Inc. Brown & Brown, Inc. Capital One Financial Corp. Centene Corp. (b) Charles Schwab Corp. Chubb Corp. Cigna Corp. Cincinnati Financial Corp. CIT Group, Inc. Citigroup, Inc. Citizens Financial Group, Inc. City National Corp. CME Group, Inc. CNA Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. CommScope Holding Co., Inc. (b) Cullen/Frost Bankers, Inc. Discover Financial Services E*Trade Financial Corp. (b) East West Bancorp, Inc. Eaton Vance Corp. Everest Re Group Ltd. Fifth Third Bancorp First Republic Bank FleetCor Technologies, Inc. (b) FNF Group Franklin Resources, Inc. Genworth Financial, Inc. (b) Goldman Sachs Group, Inc. H&R Block, Inc. Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Horizon Global Corp. (b) 23 Hudson City Bancorp, Inc. Humana, Inc. Huntington Bancshares, Inc. Intercontinental Exchange, Inc. Invesco Ltd. JPMorgan Chase & Co. KeyCorp. Legg Mason, Inc. Lincoln National Corp. Loews Corp. M&T Bank Corp. Markel Corp. (b) Marsh & McLennan Cos., Inc. MetLife, Inc. Morgan Stanley NASDAQ OMX Group, Inc. Navient Corp. New York Community Bancorp, Inc. Northern Trust Corp. Oaktree Capital Group LLC PartnerRe Ltd. People's United Financial, Inc. PNC Financial Services Group, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Raymond James Financial, Inc. Regions Financial Corp. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Santander Consumer USA Holdings, Inc. (b) SEI Investments Co. Signature Bank (b) SLM Corp. (b) State Street Corp. SunTrust Banks, Inc. SVB Financial Group (b) T Rowe Price Group, Inc. TD Ameritrade Holding Corp. TFS Financial Corp. Torchmark Corp. Travelers Companies, Inc. UnitedHealth Group, Inc. Unum Group US Bancorp Vantiv, Inc. (b) Verisk Analytics, Inc. (b) Visa, Inc. Voya Financial, Inc. Waddell & Reed Financial, Inc. Wells Fargo & Co. Western Union Co. WR Berkley Corp. Zions Bancorp Health Care and Social Assistance - 0.4% Brookdale Senior Living, Inc. (b) Community Health Systems, Inc. (b) DaVita HealthCare Partners, Inc. (b) Envision Healthcare Holdings, Inc. (b) HCA Holdings, Inc. (b) Laboratory Corp. of American Holdings (b) MEDNAX, Inc. (b) Omnicare, Inc. Quest Diagnostics, Inc. Universal Health Services, Inc. Information - 13.7% Adobe Systems, Inc. (b) AMC Networks, Inc. (b) ANSYS, Inc. (b) AT&T, Inc. Autodesk, Inc. (b) Automatic Data Processing, Inc. CA, Inc. Cable One, Inc. (b) 40 Cablevision Systems Corp. CBS Corp. CenturyLink, Inc. Charter Communications, Inc. (b) Citrix Systems, Inc. (b) Comcast Corp. - Class A CoStar Group, Inc. (b) Discovery Communications, Inc. - Class A (b) DISH Network Corp. (b) Electronic Arts, Inc. (b) Facebook, Inc. (b) Fidelity National Information Services, Inc. Fiserv, Inc. (b) Fortinet, Inc. (b) Frontier Communications Corp. Gannett Co., Inc. (b) Google, Inc. - Class C (b) Graham Holdings Co. 48 IAC/InterActiveCorp Informatica Corp. (b) Intuit, Inc. Level 3 Communications, Inc. (b) Liberty Broadband Corp. (b) Liberty Interactive Corp. (b) Liberty Media Corp. - Class A (b) Linkedin Corp. (b) Lions Gate Entertainment Corp. McGraw Hill Financial, Inc. Microsoft Corp. MSCI, Inc. Netflix, Inc. (b) NetSuite, Inc. (b) News Corp. (b) Nuance Communications, Inc. (b) Oracle Corp. Palo Alto Networks, Inc. (b) 88 Rackspace Hosting, Inc. (b) Red Hat, Inc. (b) SBA Communications Corp. (b) Scripps Networks Interactive, Inc. Sirius XM Holdings, Inc. (b) Splunk, Inc. (b) Symantec Corp. Synopsys, Inc. (b) Tableau Software, Inc. (b) 76 TEGNA, Inc. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. T-Mobile US, Inc. (b) Total System Services, Inc. Twenty First Century Fox, Inc. - Class A Twitter, Inc. (b) VeriSign, Inc. (b) Verizon Communications, Inc. Viacom, Inc. Walt Disney Co. Windstream Holdings, Inc. Zayo Group Holdings, Inc. (b) Management of Companies and Enterprises - 0.1% AES Corp. AGL Resources, Inc. Manufacturing - 39.6% 3M Co. Abbott Laboratories AbbVie, Inc. Activision Blizzard, Inc. AGCO Corp. Agilent Technologies, Inc. Air Products & Chemicals, Inc. Akorn, Inc. (b) Albemarle Corp. Alcoa, Inc. Alexion Pharmaceuticals, Inc. (b) Alkermes PLC (b) Allergan PLC (b) Allison Transmission Holdings, Inc. Alnylam Pharmaceuticals, Inc. (b) Altera Corp. Altria Group, Inc. AMETEK, Inc. Amphenol Corp. Analog Devices, Inc. AO Smith Corp. Apple, Inc. Applied Materials, Inc. AptarGroup, Inc. Archer-Daniels-Midland Co. Ashland, Inc. Autoliv, Inc. Avery Dennison Corp. Avon Products, Inc. Axalta Coating Systems Ltd. (b) B/E Aerospace, Inc. Babcock & Wilcox Enterprises, Inc (b) 69 Ball Corp. Baxalta, Inc. (b) Baxter International, Inc. Becton Dickinson & Co. Bemis Co., Inc. BioMarin Pharmaceutical, Inc. (b) Boeing Co. BorgWarner, Inc. Boston Scientific Corp. (b) Bristol-Myers Squibb Co. Broadcom Corp. Brown-Forman Corp. Bunge Ltd. Cameron International Corp. (b) Campbell Soup Co. Carlisle Cos, Inc. Caterpillar, Inc. Celanese Corp. Celgene Corp. (b) CF Industries Holdings, Inc. Chemours Co. Chevron Corp. Church & Dwight Co., Inc. Cintas Corp. Cisco Systems, Inc. Clorox Co. Coach, Inc. Coca-Cola Co. Coca-Cola Enterprises, Inc. Colfax Corp. (b) Colgate-Palmolive Co. ConAgra Foods, Inc. Constellation Brands, Inc. Corning, Inc. Coty, Inc. CR Bard, Inc. Cree, Inc. (b) Crown Holdings, Inc. (b) Cummins, Inc. Danaher Corp. Deere & Co. DENTSPLY International, Inc. Dolby Laboratories, Inc. Donaldson Co., Inc. Dover Corp. Dow Chemical Co. Dr Pepper Snapple Group, Inc. Eastman Chem Co. Eaton Corp. Plc Ecolab, Inc. Edwards Lifesciences Corp. (b) EI du Pont de Nemours & Co. Eli Lilly & Co. EMC Corp. Emerson Electric Co. Endo International PLC (b) Energizer Holdings, Inc. (b) Estee Lauder Cos., Inc. Exxon Mobil Corp. First Solar, Inc. (b) FLIR Systems, Inc. Flowserve Corp. FMC Corp. FMC Technologies, Inc. (b) Ford Motor Co. Fortune Brands Home & Security, Inc. Fossil Group, Inc. (b) Freescale Semiconductor Ltd. (b) General Dynamics Corp. General Electric Co. General Mills, Inc. General Motors Co. Gentex Corp. Gilead Sciences, Inc. Goodyear Tire & Rubber Co. GoPro, Inc. (b) Hain Celestial Group, Inc. (b) Harley-Davidson, Inc. Harman International Industries, Inc. Harris Corp. Hasbro, Inc. Hershey Co. Hewlett-Packard Co. HollyFrontier Corp. Hologic, Inc. (b) Honeywell International, Inc. Hormel Foods Corp. Hospira, Inc. (b) Hubbell, Inc. Huntington Ingalls Industries, Inc. Huntsman Corp. IDEX Corp. IDEXX Laboratories, Inc. (b) Illinois Tool Works, Inc. Illumina, Inc. (b) Ingredion, Inc. Intel Corp. Intercept Pharmaceuticals, Inc. (b) International Flavors & Fragrances, Inc. International Paper Co. Intuitive Surgical, Inc. (b) Isis Pharmaceuticals, Inc. (b) Jabil Circuit, Inc. Jarden Corp. (b) JM Smucker Co. Johnson & Johnson Johnson Controls, Inc. Joy Global, Inc. Juniper Networks, Inc. Kellogg Co. Keurig Green Mountain, Inc. Keysight Technologies, Inc. (b) Kimberly-Clark Corp. KLA-Tencor Corp. Kraft Heinz Co. L-3 Communications Holdings, Inc. Lam Research Corp. Lear Corp. Leggett & Platt, Inc. Lincoln Electric Holdings, Inc. Linear Technology Corp. Lockheed Martin Corp. Marathon Oil Corp. Marathon Petroleum Corp. Marvell Technology Group Ltd. Masco Corp. Mattel, Inc. Maxim Integrated Products, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Medivation, Inc. (b) Merck & Co., Inc. Mettler-Toledo International, Inc. (b) Microchip Technology, Inc. Micron Technology, Inc. (b) Middleby Corp. (b) Mohawk Industries, Inc. (b) Molson Coors Brewing Co. Mondelez International, Inc. Monsanto Co. Monster Beverage Corp. (b) Mosaic Co. Motorola Solutions, Inc. Murphy Oil Corp. National Oilwell Varco, Inc. NCR Corp. (b) NetApp, Inc. Newell Rubbermaid, Inc. NewMarket Corp. NIKE, Inc. Nordson Corp. Northrop Grumman Corp. Nucor Corp. NVIDIA Corp. ON Semiconductor Corp. (b) OPKO Health, Inc. (b) Owens Corning Owens-Illinois, Inc. (b) PACCAR, Inc. Packaging Corp of America Pall Corp. Parker-Hannifin Corp. Pentair PLC PepsiCo, Inc. PerkinElmer, Inc. Pfizer, Inc. Philip Morris International, Inc. Pilgrim's Pride Corp. Pitney Bowes, Inc. Polaris Industries, Inc. PPG Industries, Inc. Praxair, Inc. Precision Castparts Corp. Puma Biotechnology, Inc. (b) PVH Corp. QUALCOMM, Inc. Raytheon Co. Regeneron Pharmaceuticals, Inc. (b) ResMed, Inc. Reynolds American, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Roper Technologies, Inc. RPM International, Inc. SanDisk Corp. Sealed Air Corp. Seattle Genetics, Inc. (b) Sherwin-Williams Co. Skyworks Solutions, Inc. Snap-On, Inc. Sonoco Products Co. Spirit AeroSystems Holdings, Inc. (b) Sprint Corp. (b) St. Jude Medical, Inc. Stanley Black & Decker, Inc. Steel Dynamics, Inc. Stryker Corp. SunEdison, Inc. (b) Teradata Corp. (b) Tesla Motors, Inc. (b) Tesoro Corp. Texas Instruments, Inc. Textron, Inc. The Cooper Cos, Inc. Thermo Fisher Scientific, Inc. Timken Co. TransDigm Group, Inc. (b) Trimble Navigation Ltd. (b) Trinity Industries, Inc. Tyson Foods, Inc. Under Armour, Inc. (b) United Technologies Corp. United Therapeutics Corp. (b) Valero Energy Corp. Valspar Corp. Varian Medical Systems, Inc. (b) Vertex Pharmaceuticals, Inc. (b) VF Corp. WABCO Holdings, Inc. (b) Wabtec Corp. Western Digital Corp. Westlake Chemical Corp. Whirlpool Corp. WhiteWave Foods Co. (b) WR Grace & Co. (b) Xilinx, Inc. Xylem, Inc. Zimmer Biomet Holdings, Inc. Zoetis, Inc. Mining, Quarrying, and Oil and Gas Extraction - 3.1% Anadarko Petroleum Corp. Antero Resources Corp. (b) Apache Corp. Cabot Oil & Gas Corp. Cheniere Energy, Inc. (b) Chesapeake Energy Corp. Cimarex Energy Co. Concho Resources, Inc. (b) ConocoPhillips CONSOL Energy, Inc. Continental Resources, Inc. (b) Devon Energy Corp. Diamond Offshore Drilling, Inc. EnLink Midstream LLC EOG Resources, Inc. Freeport-McMoRan, Inc. Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Martin Marietta Materials, Inc. Newfield Exploration Co. (b) Newmont Mining Corp. Noble Energy, Inc. Occidental Petroleum Corp. Oceaneering International, Inc. Phillips 66 Pioneer Natural Resources Co. Questar Corp. Range Resources Corp. Royal Gold, Inc. Schlumberger Ltd. Southern Copper Corp. Southwestern Energy Co. (b) Vulcan Materials Co. Whiting Petroleum Corp. (b) Professional, Scientific, and Technical Services - 3.7% Amgen, Inc. Athenahealth, Inc. (b) Biogen, Inc. (b) Broadridge Financial Solutions, Inc. Cadence Design System, Inc. (b) CDW Corp. Cerner Corp. (b) Cognizant Technology Solutions Corp. (b) Computer Sciences Corp. F5 Networks, Inc. (b) FactSet Research Systems, Inc. Fluor Corp. Genpact Ltd. (b) Groupon, Inc. (b) IHS, Inc. (b) IMS Health Holdings, Inc. (b) Incyte Corp. (b) International Business Machines Corp. Interpublic Group of Cos., Inc. Jacobs Engineering Group, Inc. (b) MasterCard, Inc. Omnicom Group, Inc. Quintiles Transnational Holdings, Inc. (b) Sabre Corp. Salesforce.com, Inc. (b) ServiceNow, Inc. (b) Towers Watson & Co. VMware, Inc. (b) Waters Corp. (b) Workday, Inc. (b) Yahoo!, Inc. (b) Real Estate and Rental and Leasing - 0.2% AMERCO 63 Avis Budget Group, Inc. (b) CBRE Group, Inc. (b) Hertz Global Holdings, Inc. (b) Howard Hughes Corp. (b) Jones Lang LaSalle, Inc. Leucadia National Corp. United Rentals, Inc. (b) Retail Trade - 7.3% Advance Auto Parts, Inc. Amazon.com, Inc. (b) AutoNation, Inc. (b) AutoZone, Inc. (b) Bed Bath & Beyond, Inc. (b) Best Buy Co., Inc. CarMax, Inc. (b) Copart, Inc. (b) Costco Wholesale Corp. CVS Health Corp. Dick's Sporting Goods, Inc. Dollar General Corp. Dollar Tree, Inc. (b) eBay, Inc. (b) Express Scripts Holding Co. (b) Fastenal Co. Foot Locker, Inc. GameStop Corp. Gap, Inc. Home Depot, Inc. Kohl's Corp. Kroger Co. L Brands, Inc. Lowe's Cos., Inc. Macys, Inc. McKesson Corp. Michaels Cos., Inc. (b) MSC Industrial Direct Co., Inc. Nordstrom, Inc. Rite Aid Corp. (b) Ross Stores, Inc. Sally Beauty Holdings, Inc. (b) Sears Holdings Corp. (b) Signet Jewelers Ltd. Staples, Inc. Target Corp. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (b) Urban Outfitters, Inc. (b) Walgreens Boots Alliance, Inc. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Williams-Sonoma, Inc. Transportation and Warehousing - 2.7% Alaska Air Group, Inc. American Airlines Group, Inc. Carnival Corp. CH Robinson Worldwide, Inc. Columbia Pipeline Group, Inc. (b) CSX Corp. Delta Air Lines, Inc. Expedia, Inc. Expeditors International of Washington, Inc. FedEx Corp. Genesee & Wyoming, Inc. (b) JB Hunt Trasport Services, Inc. Kansas City Southern Kirby Corp. (b) Norfolk Southern Corp. Norwegian Cruise Line Holdings Ltd. (b) Old Dominion Freight Line, Inc. (b) Royal Caribbean Cruises Ltd. Southwest Airlines Co. Union Pacific Corp. United Continental Holdings, Inc. (b) United Parcel Service, Inc. Williams Companies, Inc. Utilities - 3.4% Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Calpine Corp. (b) CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Edison International Energen Corp. Entergy Corp. EQT Corp. Eversource Energy Exelon Corp. FirstEnergy Corp. ITC Holdings Corp. Kinder Morgan, Inc. MDU Resources Group, Inc. National Fuel Gas Co. NextEra Energy, Inc. NiSource, Inc. NRG Energy, Inc. OGE Energy Corp. ONEOK, Inc. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy Southern Co. Spectra Energy Corp. Talen Energy Corp. (b) TECO Energy, Inc. UGI Corp. WEC Energy Group, Inc. Westar Energy, Inc. Xcel Energy, Inc. Wholesale Trade - 2.2% Acuity Brands, Inc. Airgas, Inc. AmerisourceBergen Corp. Arrow Electronics, Inc. (b) Avnet, Inc. Cardinal Health, Inc. Edgewell Personal Care Co. Genuine Parts Co. HD Supply Holdings, Inc. (b) Henry Schein, Inc. (b) LKQ Corp. (b) O'Reilly Automotive, Inc. (b) Patterson Cos., Inc. Procter & Gamble Co. Ralph Lauren Corp. Reliance Steel & Aluminum Co. Sigma-Aldrich Corp. Sysco Corp. WestRock Co. (b) WW Grainger, Inc. Xerox Corp. TOTAL COMMON STOCKS (Cost $204,236,160) EXCHANGE TRADED FUNDS - 0.3% iShares Russell 1000 ETF TOTAL EXCHANGE TRADED FUNDS (Cost $591,544) REAL ESTATE INVESTMENT TRUSTS - 3.2% Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. American Capital Agency Corp. American Tower Corp. Annaly Capital Management, Inc. Apartment Investment & Management Co. AvalonBay Communities, Inc. Boston Properties, Inc. Brixmor Property Group, Inc. Camden Property Trust Communications Sales & Leasing, Inc. Corrections Corp. of America Crown Castle International Corp. DDR Corp. Digital Realty Trust, Inc. Duke Realty Corp. Equinix, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Iron Mountain, Inc. Kilroy Realty Corp. Kimco Realty Corp. Lamar Advertising Co. Liberty Property Trust Macerich Co. Plum Creek Timber Co., Inc. Prologis, Inc. Public Storage Realty Income Corp. Regency Centers Corp. Senior Housing Properties Trust Simon Property Group, Inc. SL Green Realty Corp. Spirit Realty Capital, Inc. Taubman Centers, Inc. UDR, Inc. Ventas, Inc. VEREIT, Inc. Vornado Realty Trust Weingarten Realty Investors Weyerhaeuser Co. TOTAL REITS (Cost $6,614,894) SHORT TERM INVESTMENTS - 0.2% Money Market Funds - 0.2% Fidelity Institutional Money Market Portfolio, Institutional Class, 0.112% (c) TOTAL SHORT TERM INVESTMENTS (Cost $433,090) Total Investments (Cost $211,981,350) - 100.0% Other Assets in Excess of Liabilities - 0.0% (a) TOTAL NET ASSETS - 100.0% $ PLC Public Limited Company (a) Less than 0.05%. (b) Non-income producing security. (c) Rate disclosed is the seven day yield as of July 31, 2015. The cost basis of investments for federal income tax purposes at July 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For Fund compliance purposes, the Fund's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Categories are shown as a percentage of net assets. Valuation Measurements (unaudited) The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP"). All equity securities, including domestic and foreign common stocks, preferred stocks, exchange traded notes and real estate investment trusts that are traded on the national securities exchange, except those listed on the NASDAQ Global Market ("NASDAQ") are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price ("NOCP"). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the most recent quoted bid price will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a nonexchange traded security does not trade on a particular day, then the last quoted bid price will be used.Prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Investments in other mutual funds, including money market funds, are valued at their net asset value per share. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees. The use of fair value pricing by the Funds may cause the net asset value of their shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of July 31, 2015: Pacer Trendpilot 100 ETF Description^ Level 1 Level 2 Level 3 Total Common Stocks $ $
